Citation Nr: 0207738	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had service from November 1992 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which in part, determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for entitlement to service connection for sinusitis. 

In August 1998, the Board remanded the sinusitis issue for 
additional development.  Following additional development, 
the matter was returned to the Board.

In a December 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim.  
The Board also determined that development was not complete 
and remanded the issue a second time for additional 
development.  

Such action has been completed and the case is now returned 
to the Board.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The competent and probative evidence shows that the 
veteran does not have chronic sinusitis of service origin or 
that is otherwise related to active service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notification and 
assistance provisions set forth in the new law and 
regulation.  The veteran has been notified of the information 
and evidence necessary to complete and substantiate her 
claim.  She has been provided copies of relevant rating 
decisions, statements of the case and a supplemental 
statement of the case which, in combination, reflect the 
evidence and relevant laws and regulations, the reasons for 
denying her claim and the type of evidence needed to support 
the claim.  The duty to assist has been satisfied inasmuch as 
VA has requested and obtained private and VA medical records 
and afforded the veteran multiple examinations.  The veteran 
has not identified additional available evidence that has not 
been requested.  Thus, VA's duty to notify and assist the 
veteran has been satisfied and there is sufficient evidence 
of record to decide the claim.   




Factual Background

The veteran's service medical records reflect that when she 
was examined in August 1992, in connection with enlistment, 
her sinuses were clinically evaluated as normal and on a 
medical history questionnaire she denied having or having had 
sinusitis, hay fever, and any ear, nose or throat trouble.  
While on active duty she was treated on multiple occasions 
for an ankle injury, without notation of any sinus 
complaints.  On December 3, 1992, she complained of blisters 
on her feet and a sore throat.  Examination of her head, ear, 
eyes, nose and throat was normal and the assessment was 
blisters.  The veteran declined a service discharge 
examination.

In May 1993 the veteran wrote to VA about an in-service ankle 
injury, with no mention of a sinus disorder.  

In connection with a general VA examination conducted in 
January 1994, the veteran reported having had a number of 
episodes of pain in her maxillary areas, along with nasal 
congestion and a running nose, since being exposed to gas in 
basic training.  Her present complaints were noted to include 
recurrent sinusitis.  X-rays revealed clear sinuses, without 
evidence of air fluid levels indicative of sinusitis.  
Physical examination of the nose, sinuses, mouth and throat 
was stated to be negative.  The pertinent diagnosis was 
"Residuals of exposure to gas; sinusitis."

In May 1997, the RO received VA records dated in November and 
December 1995. In late November 1995, the veteran presented 
with complaints of a pressure sensation around both eye 
orbits, along with a cough, sore throat and right-sided ear 
ache of four-days' duration.  She stated "I have a sinus 
infection" and indicated that her nasal drainage had been 
green.  A "pharmacy note" indicates that the veteran had 
had similar symptoms one and a half years earlier and been 
given medications for acute sinusitis.  The report is a 
photocopy on which parts have been highlighted.  The document 
reads "No Prev. hx of sinus infections since childhood, 
several sinus infections 'after the gas chamber' while in the 
Army @ Ft Leonard Wood Missouri. Tx @ Harvard Urgent Care by 
a Dr. Norris 1 1/2 yrs ago for sinus infection."  It appears 
that the "No" has been added to the photocopied document by 
hand.  Examination revealed nasal congestion and tenderness 
over both the maxillary and frontal sinuses.  The diagnostic 
impression was acute sinusitis with a history of recurrence 
dating back to gas chamber exercise during basic training in 
the Army.  When seen in early December 1995 the veteran 
reported that medication was not helping.  It was noted that 
she was being referred for x-rays and an ear, nose and throat 
consultation.  The consultation request of the same date 
reflects that the veteran was being referred for a 
consultation regarding chronic sinusitis and that she had a 
history of approximately six episodes of bacterial sinusitis 
since November 1992.  A report of paranasal sinus x- rays 
dated in December 1995 indicates the presence of a soft 
tissue density at the floor of the right maxillary sinus, 
consistent with a polyp or retention cyst, "both of which 
have been associated with chronic sinusitis."

In a statement received in October 1997, the veteran stated 
that she never told a VA examiner that she had a history of 
sinus infections since childhood.  She reported that she only 
had sinus problems after being exposed to gas during basic 
training.  She also indicated that she would attempt to 
obtain childhood records.  In a statement received in 
November 1997, the veteran reported treatment at a VA medical 
center for sinus problems that month.  She indicated that her 
sinus condition turned into bronchiectasis.  She stated that 
at the time of VA examination in 1994 she had been on 
medication, explaining why her sinuses were not blocked at 
that time.  She indicated that she had reported to sick call 
during service for sinus problems, to include on December 1, 
1992, at which time she was told it was due to altitude 
change, and for a sore throat on December 3, 1992.

Of record are VA examination reports of February 1995, July 
1997 and February 1998, which do not address any sinus 
disorder.

In August 1998, the Board remanded the claim to obtain 
records of VA treatment identified by the veteran and to 
attempt verification of the veteran's exposure to gas during 
service.  VA records obtained reflect treatment in November 
1997 for complaints of sinus congestion, some nasal drainage 
that was thick and greenish, sore throat and a dry hacky 
cough with greenish sputum.  She was diagnosed the following 
day with bronchitis with wheezing.  Also obtained were 
service personnel records; they do not indicate exposure to 
gas.  In or around October 1998, the RO received duplicate 
copies of the veteran's service medical records.

In December 1999, the Board reopened the claim and remanded 
the matter to obtain pertinent records identified by the 
veteran, to attempt to verify the veteran's exposure to gas 
during service, and to schedule a VA examination.  

Lay statements were received from the veteran's husband, 
mother and friends in June 2000 and August 2000.  These 
statements assert that the veteran did not have sinus 
infections, ear infections or hay fever prior to entering 
service, but that ever since she returned from service she 
has had ongoing problems with repeated sinus infections, 
hayfever and respiratory problems.

VA treatment records from April 1998 to December 2000 reveal 
complaints of sinus pain on the left side with a diagnosis of 
left maxillary sinusitis in September 1999.  In a November 
1999 primary care initial visit note, a history of chronic 
sinus congestion was noted, with symptoms described as worse 
in the winter and but successfully treated by decongestant 
medicine and saline nasal spray.  The veteran was treated in 
January 2000 for complaints of green nasal drainage, ear 
ache, sore throat and coughing.  The assessment was upper 
respiratory infection.  She was treated again in February 
2000 for complaints of sinus congestion, drainage, coughing 
and sore throat and was assessed with acute sinusitis.  In 
August 2000, she was seen for complaints that included 
earache on the left, disequilibrium and nasal congestion.  
The assessment was external otitis.  Later in August 2000, 
she was seen for lesions on her nares and was noted to have 
nasal Candida infection.

In September 2000, the veteran underwent a VA pulmonary 
examination in regard to her sinusitis.  The examiner, a 
pulmonary specialist, stated that he did not feel he was the 
best person to perform this particular evaluation, but would 
render an opinion anyway, subject to revision pending 
examination by an ear nose and throat specialist.  The 
veteran reported that she was exposed to tear gas substance 
called GS for two and a half minutes in 1992, and that since 
then she had had sinus congestion, sinus infection and some 
bleeding from the nose.  She reported that she had been told 
she had altitude sickness.  She gave a history of many 
treatments for sinus infection since 1993, including at 
Evergreen Family Medicine from 1993 to 1995 and thereafter at 
the VA.  The examiner reviewed the available medical records, 
noting that, consistent with what the veteran told him, he 
could find no reference to sinus disease in the service 
records, and that he could not locate a 1996 CT report that 
showed polyps.  Presently the veteran was described as 
chronically congested, and subject to flare-ups of nasal 
disease.  The examiner deferred making a diagnostic 
impression to the ear nose and throat examiner, although in 
the pulmonary specialist's opinion the veteran "may have had 
a development of rhinosinusitis which appears to have 
occurred following exposure to tear gas in 1992."  The 
examiner indicated that records from Evergreen Medical Center 
might be necessary to help clarify this claim.

In September 2000, the veteran also underwent a VA ear nose 
and throat (ENT) compensation and pension examination.  She 
reported that during basic training, while undergoing the 
routine gas training, she and the other trainees were exposed 
longer than usual to gas without their gas masks.  She 
reported having had problems with her sinuses since then.  
What she described as "sinusitis" was occasional headaches 
that generally cleared with Tylenol sinus, anti-inflammatory 
and decongestant.  She also complained of nasal drainage 
intermittently which was sometimes clear and sometimes 
cloudy.  Noting that the veteran never had sinusitis shown on 
X-ray or CAT scan, the examiner stated that sinus X-rays in 
1994 and 1995 were interpreted as normal, other than possibly 
showing a small cyst which was not evidence of sinus disease 
or sinusitis, was not a chronic problem, and was not of 
clinical significance.  The examiner noted that he had not 
seen a "CAT" (CT) scan of the veteran's sinuses from 
Portland VA, which was said to show a polyp.  The examiner 
reviewed the claims file and noted that there was no evidence 
of treatment for sinus disease during or after basic training 
or elsewhere in the service medical records, although the 
veteran stated that she had been given an antibiotic after 
the gas exposure.  The examiner also noted that the veteran's 
multiple visits in the past which were referred to as 
"sinusitis" and were sometimes treated with an antibiotic 
or decongestant were not truly documented as sinusitis.  The 
examiner noted that the veteran had a diagnosis of otitis 
externa in the left ear in August 1998 and the right ear in 
September 1998 and that otitis externa was unrelated to 
sinusitis, despite the veteran's belief that they might be 
related.  Her past medical history was noted to be 
significant for a nasal septal deviation, although there was 
no evidence of any trauma, and the examiner opined that it 
was probably developmental in nature.   

Physical examination showed a septal deformity to the right 
probably caused by abnormal growth in the septum; there was 
nothing indicative of a traumatic injury.  The nose showed no 
evidence of active infection, and there was no sign of polyps 
although the veteran had some obstruction to the right from 
the septal deviation.  She had no tenderness over the 
sinuses.  Examination of the nasopharynx, mouth and throat 
was normal.  There was no swelling, masses or tenderness in 
the neck and the ears were normal.  The impressions rendered 
were history of recurrent upper respiratory infection, nasal 
septal deviation, history of having at least two bouts of 
otitis externa and no abnormal sinus X-rays in the past.  

The examiner stated that he saw no evidence of any ear 
disease related to the veteran's active service or her 
"sinus trouble."  He stated that he did not know whether 
the veteran had a significant number of bouts of sinusitis, 
noting that that medical personnel frequently called viral 
upper respiratory infections "sinusitis" and treated them 
with antibiotics although they were not true sinusitis.  The 
examiner stated that the only way to document true sinusitis 
was with an abnormal X-ray and recommended that another CT 
scan be taken to determine if there was any evidence of 
chronic disease.  If the X-rays were normal other than a 
small cyst in the floor of the sinus, that would be 
considered normal.  At this point the examiner did not see 
any definite documentation that the veteran's sinus disease 
was related to her military gas exposure.  

An October 2000 CT scan report yielded impressions of 
hypertrophy of the inferior right turbinate and maxillary 
sinus disease in the right side.  An October 2000 addendum to 
the VA ENT examination report reflects the examiner's review 
of the CAT scan of the sinuses, which showed a probable cyst 
or polyp in the right maxillary sinus.  The findings were 
described as essentially the same as those shown on the 
previous sinus X-rays done in December 1995.  The examiner 
noted that cysts and polyps in the sinus were not generally 
considered to be pathological and usually caused no problems, 
and that there was nothing that would suggest active 
infection in the sinus currently.  The examiner opined that 
since the findings were unchanged from December 1995, the 
condition was stable and not a factor and not causing any 
definite sinusitis.

VA treatment notes from the end of October 2000 reflect that 
the veteran was seen for complaints of sore throat, sinus 
congestion and fever for two days.  She also complained of 
left ear pain.  Examination of the nose revealed a clear 
mucous discharge and moderate edema of the turbinates.  The 
pharynx was slightly injected.  The diagnosis was upper 
respiratory infection.  In November 2000, when she was seen 
for gastrointestinal symptoms, she denied nasal congestion, 
and ear or throat symptoms, with relevant findings noted to 
be unremarkable.  

The RO requested information about the veteran's possible 
exposure to any gas during basic training.  The request, sent 
in March 2000, noted that a previous request of August 1998 
revealed no records concerning exposure to mustard gas or any 
other gas during basic training in November 1992 at Fort 
Leonard Wood, MO.  The National Personnel Records Center 
(NPRC) responded in May 2000 that it had no evidence that the 
veteran was exposed to any mustard gas.  In August 2000 the 
RO sent a second request for information regarding gas 
exposure to the NPRC, to include providing an alternate 
source of such information.  In September 2000, the NPRC 
repeated its response that it had no record of mustard gas 
exposure, and referred the RO to the Defense Manpower Data 
Center.  The RO contacted the Defense Power Manpower Data 
Center (DPMDC) for such information in February 2001.   In 
March 2001, the RO received a reply from DPMDC, which advised 
the RO to forward its inquiry about possible gas exposure to 
the Army Material Command.  

A February 2002 report of contact reveals that the Army 
Material Command confirmed that it had no specific 
information about whether the veteran was exposed to gas 
during service.  The matter was forwarded to a representative 
from US Army Training and Doctrine Command (TRADOC), who 
confirmed that while there was no specific information about 
the veteran, all recruits go through a gas chamber exercise 
once during basic training, in which CS gas (tear gas) is 
released and the recruit is required to remove his or her gas 
mask.  Pregnant and menstruating women were allowed to 
exclude themselves from the exercise.  

In March 2001 the veteran submitted medical records from 
Warren Kadas, M.D., showing that in she was seen on several 
occasions form 1977 to 1988, that she had a cough and/or sore 
throat on a few occasions, and that when she underwent an 
examination in August 1984 for school it was noted that she 
had no history of asthma or allergies and that her 
respiratory system was satisfactory.  

The report of a February 1996 VA CT scan was obtained by the 
RO during or after April 2001 and reflects impressions of 
retention cysts or polyps in the floor of each maxillary 
sinus; small fluid level in the right antrum; and minimal 
mucosal thickening in the left antrum.  It was noted that 
these changes appeared to be more chronic than acute.  

In January 2002, in response to a request from the RO for 
medical records, the RO received one record from the 
Evergreen Family Urgent Care (formerly Harvard Health Care 
Clinic).  The record, dated in February 1995, shows that the 
veteran was seen by Dr. Norris for complaints of sinus 
congestion, post nasal drip, cough productive of greenish 
mucus, and pain radiating to the neck.  The diagnosis was 
"S-B syndrome."  She was given medication and a few days 
later was feeling better.  


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

Information from the Army Material Command supports the 
veteran's contention that she participated in a gas chamber 
exercise involving exposure to CS tear gas without a gas mask 
inasmuch as nearly all recruits, except pregnant or 
menstruating women, are required to go through this exercise.  
While the veteran likely underwent this training, the 
evidence does not support her claim that she has sinusitis as 
a result.  The service medical records do not show that she 
sought medical treatment for any complaints related to 
participating in tear gas training nor do they show that she 
was treated in service for any sinus or upper respiratory 
symptoms.  Although she sought medical attention on December 
3, 1992, as claimed, it was for blisters on her feet and a 
sore throat, not for any sinus symptoms.  At that time her 
head, mouth, throat etc., were examined and were found to be 
normal.  There is no competent evidence or opinion that a 
sore throat would indicate sinus disease.  Thus, there is no 
evidence in the service medical records of ill-effects of 
tear gas exposure or of sinus problems.  

In May 1993, when the veteran initially contacted VA 
regarding disability benefits, she submitted a statement in 
which she mentioned only an ankle injury, with no reference 
to any upper respiratory/sinus problems either during or 
since service.  However, at the time of her initial VA 
examination in January 1994, almost a year after service, she 
reported maxillary pain, nasal congestion and the like 
purportedly since exposure to tear gas during service.  
Although the physical and X-ray findings were normal, the 
examiner diagnosed "Residuals of exposure to gas; 
sinusitis."  It is not clear whether the examiner meant that 
sinusitis was a residual of gas exposure but, in any event, 
the diagnosis must have been based on history given by the 
veteran since the examination was entirely negative as were 
X-ray findings and there was no medical evidence of record at 
the time to support the alleged history.   

The question of possible mustard gas exposure has been raised 
in the course of development of the sinus claim but there is 
nothing to indicate that the veteran was exposed to mustard 
gas; thus the provisions of 38 C.F.R. § 3.316 do not apply.

A November 1995 VA medical record, apparently submitted by 
the veteran, reflects an impression of "acute" sinusitis 
with a history of recurrence dating back to gas chamber 
exercises.  That document appears to have been altered by the 
addition of "No" preceding a notation of a previous history 
of sinus infections since childhood.  However, there is no 
need to delve into any alteration of that document inasmuch 
as sinusitis was not noted on the service entrance 
examination and there is insufficient evidence to rebut the 
presumption of soundness.  See 38 C.F.R. § 3.304(b) (2001). 
Nevertheless, the notation linking sinusitis to service 
clearly is based on the history stated by the veteran of 
sinus infections after being in the gas chamber.  The 
December 1995 VA outpatient record also notes the veteran's 
report of having been seen about 18 months earlier 
(approximately a year after service) by Dr. Norris at Harvard 
Health Care for a sinus infection, and although the December 
1995 VA record indicates an impression of sinusitis, by that 
time the veteran had been out of service for almost three 
years.  

Statements in support of the claim by relatives and friends 
of the veteran can only report observable symptoms since none 
of the authors claims, or is shown, to have the medical 
training or expertise to provide a "medical" opinion.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  When the 
determinative issue involves a question of medical causation 
or diagnosis, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the 
lay persons is qualified to diagnose the cause of any 
symptoms that they may have observed after the veteran's 
return from service or to establish the etiology of any sinus 
disorder now present.  

Although the veteran has reported treatment by at the 
Evergreen Family Urgent Care Clinic (formerly the Harvard 
Health Care Clinic) for sinus infections on multiple 
occasions from May 1993 to October 1994, and the RO asked for 
records for that period, the only record obtained from the 
clinic was one of February 1995 showing a complaint of sinus 
congestion and post-nasal drip for four days.  That record 
provides no link between service and any sinusitis.  

The September 2000 VA pulmonary examination report contains 
an opinion that the veteran may have had a development of 
rhinosinusitis which appeared to have occurred following 
exposure to tear gas in 1992.  That opinion is clearly 
speculative and, in assigning weight to it, it is important 
to note that the examiner, himself, stated that he was not 
the best qualified person to perform the examination and he 
deferred making a diagnosis to the ENT specialist who was to 
examine the veteran.  Thus, while the pulmonary examiner did 
express his own opinion, it is clear the he believed the ENT 
examiner to be better qualified to provide a diagnostic 
opinion.  Accordingly, the pulmonary examiner's opinion is of 
limited probative value.  

This evidence in favor of this claim is outweighed, in part, 
by the report of the September 2000 VA ENT examination and 
the October 2000 addendum.  The ENT examiner, who also 
reviewed the claims file, noted that the veteran's X-rays or 
CT scans had never shown evidence of actual sinusitis.  He 
indicated that viral upper respiratory infections were 
frequently diagnosed as sinusitis although they were not true 
sinusitis and that sinusitis could be documented only by X-
ray.  The pertinent impressions rendered were history of 
recurrent upper respiratory infection, nasal septal 
deviation, and no abnormal sinus X-rays in the past.  The 
examiner did not see any definite documentation that the 
veteran had sinus disease related to her military gas 
exposure, but scheduled a CT scan to determine whether she 
had any sinus abnormality.  After reviewing the October 2000 
CT scan report, the examiner stated that there was nothing to 
suggest chronic or active infection in the sinuses, noting 
that the radiographic findings were unchanged from those 
shown in December 1995 and thus not causing any definite 
sinusitis.  The examiner noted that cysts and polyps 
generally were not considered pathological.  Thus, this 
opinion does not show that any sinusitis was a chronic 
disorder, of service origin, or caused by tear gas exposure.  
Inasmuch as this opinion was expressed by an ENT specialist, 
who reviewed the record claims file, it outweighs the opinion 
by the pulmonary examiner.  

Despite allegations of earlier medical treatment or a history 
by the veteran of sinus problems since exposure to tear gas, 
there is no competent evidence of sinusitis until well over a 
year after service.  The veteran had ample opportunity to 
obtain medical attention during service for any ill-effects 
of tear gas exposure, including any sinus symptoms, but it 
appears she did not do so, and her own report (both to 
medical professionals and in support of her claim) of having 
had sinusitis or sinus problems since tear gas training does 
not constitute competent evidence that she actually had 
"sinusitis."  This is especially true in light of the VA 
ENT examiner's comment that even medical personnel 
inaccurately refer to routine upper respiratory infections as 
sinusitis and that true sinusitis can be established only by 
diagnostic radiology.  Accordingly, the Board finds that the 
preponderance of the competent and credible evidence is 
against the claim of entitlement to service connection for 
sinusitis.  


ORDER

The claim of entitlement to service connection for sinusitis 
is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

